            CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 1 of 10




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF MINNESOTA


                                                       Case No: 0:20-cv-1303
Annette Williams and all others similarly
situated,
Plaintiffs                                                          CLASS ACTION
vs.                                                                  COMPLAINT
The City of Minneapolis, Officers John Doe
1-100
Defendants




             Plaintiff Annette Williams (hereinafter “Plaintiff”), by and through her attorneys, for her
      Complaint against Defendants and on behalf of all others similarly situated, upon personal
      knowledge as to her own facts and conduct and on information and belief as to all other matters,
      states and alleges as follows:


                                           Factual Introduction

      1.     On May 25, 2020, Minneapolis Police Department officer Derek Chauvin killed an

      unarmed and restrained black man, George Floyd, by kneeling on the man’s neck for nearly nine

      minutes. Video of the incident was distributed worldwide via social media, resulting in mass

      protests across the country.

      2.     On May 28, 2020, Ms. Williams an African-American female, was peacefully protesting

      police tactics against communities of color on a public sidewalk within the city when, without

      notice, a member of the Minneapolis Police Department drove past and sprayed a chemical

      respiratory irritant on Ms. Williams and her daughter.


                                                      1
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 2 of 10




3.        The officer in question sprayed this irritant out of the driver’s window perpendicular to

the path of travel of the vehicle and after several vehicles had already freely navigated the street.

4.        Stated otherwise, the officer was not attempting to clear a path for the vehicles but was

instead using the irritant on the protestors located on and around the sidewalk area.

5.        This encounter, including the unidentified police officer’s spraying of the crowd, was

captured on camera and uploaded to various social media sites.

6.        On information and belief, the officer in question used the irritant in retaliation for the

protestors’ opposition to police tactics.

7.        The protestors in question were fully peaceful and were not presenting any danger to

others or to the Minneapolis police officers in the vehicles.

8.        The chemical irritant caused Ms. Williams and others to remove their facemasks worn to

protect against the transmission of COVID-19 and to begin to cough uncontrollably.

9.        The Plaintiff has since suffered from labored breathing and chest pain interfering with her

daily activities.

10.       The direct result of Defendants’ actions was a chilling effect, discouraging protestors

from exercising their constitutionally protected rights to free speech in addition to exhibiting a

deliberate indifference to Plaintiffs’ constitutional rights and medical needs guaranteed under the

Eighth Amendment to the U.S. Constitution.

11.       In a further demonstration of city and Police efforts to quell free speech and peaceful

protests, on May 29, 2020, the Minneapolis Police arrested a CNN news crew in the middle of a

live broadcast, underscoring the city and police force’s open infringement on first amendment

rights.




                                                    2
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 3 of 10




12.    It is also true that in numerous instances throughout the city, police have tried to corral

and concentrate protestors using multiple forces to engage protestors from opposing directions.

13.    After this effort to concentrate protestors is complete, the police utilize tactics such as

gassing the protestors, shooting them with non-lethal projectiles, and using percussion grenades

to injure protestors such that they again disperse.

14.    This “corral and combat” strategy has no tactical purpose other than injuring otherwise

peaceful protestors.

15.    Defendants’ actions and inactions have also resulted in personal injury to each of the

class members.

16.    As a result of Defendants’ conduct, various class members have suffered from personal

injury, anxiety, fear, and have been chilled in their lawful right to protest and publicly speak

against government brutality and actions of violence against members of black and minority

communities.


                                            PARTIES

17.    Plaintiff Annette Williams is an adult who resides in St. Paul, Minnesota.

18.    Defendant City of Minneapolis is a municipality in the State of Minnesota. The City is

liable under a Monell theory. (Monell v. Department of Social Services, 436 U.S. 658 (1978)

(hereinafter “Monell”)

19.    Defendants John Doe 1 (“Doe 1”) is the Minneapolis Police Officer who sprayed the

aforementioned chemical irritant from his vehicle at Ms. Williams.

20.    John Does 2-100 are reserved for others who worked together with Defendants to

effectuate the harm complained of herein.




                                                  3
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 4 of 10




21.     At times relevant herein all Defendants acted with deliberate indifference, intent to harm,

deliberate disregard for the rights of Plaintiff, and/or malice, in their interactions with Plaintiff.

The constitutional torts complained of herein were clearly established at the time.


                                         JURISDICTION

22.     Pursuant to 28 U.S.C. §1331, this Court has original jurisdiction over this matter, which

arises in part under the laws of the United States including 42 U.S.C. §1983. This Court has the

authority to take jurisdiction over all other claims, as supplemental jurisdiction.

                                     CLASS ALLEGATIONS

23.     Plaintiff seeks class certification pursuant to Fed. R. Civ. P. 23(a) and (b)(1)(B), (2) and

(3) related to all claims for which monetary, injunctive, and declaratory relief is sought.

24.     This Class is defined as: “All peaceful protestors who have been injured as a result of

Defendants’ actions and who have thereafter been reluctant to speak out against police violence

against citizens.”

25.     A class action is the only practicable means by which Plaintiffs and unknown members of

the class can challenge Defendants’ illegal actions.

26.     As set forth below, this action satisfies the numerosity, commonality, typicality, and

adequacy requirements of Rule 23(a).

27.     Numerosity: The exact sizes of the class is unknown by Plaintiff, but the Class plainly

meets the numerosity requirement, thereby making joinder impracticable. Based on eyewitness

accounts and videos widely distributed on social media, hundreds of otherwise peaceful

demonstrators have been unnecessarily subjected to chemical irritants and other unnecessary

police tactics directed at otherwise peaceful protestors.



                                                   4
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 5 of 10




28.    The Class consists of hundreds of people who cannot or will not be able to afford to

retain counsel and litigate their cases though to judgment. The class is forward-looking with the

potential for new members to join the Class on an ongoing basis as citizens continue to be

subjected to such behavior.

29.    Finally, members of the proposed Class are spread out across the metro area and

potentially the state and include hundreds of low-income individuals who lack financial

resources to bring an independent action or to be joined in this action. Putative members of the

class include countless young adults, persons presently engaged in job transitions, and persons

searching for work after recent COVID-19 layoffs: It is reasonable to assume such persons

would also be unable to afford counsel to bring their own separate action against Defendants.

30.    Commonality: All persons comprising the proposed Class are equally suited in that all

individuals are or were protected under federal law.

31.    Accordingly, Plaintiff raises claims based on questions of law and fact that are common

to, and typical of, the putative class members of the Class she seeks to represent. Common

questions of fact include:

           a. Whether Defendants and/ or their agents sprayed protestors with chemical irritants

               because they disagreed with their opinions.

           b. Whether the “Corral and Combat” behavior serves a legitimate government

               purpose.

           c. Whether the individual Defendants committed acts of police brutality.

           d. Whether the Defendants acted with deliberate indifference to the rights of

               protestors.

           e. The scope of knowledge of police and city officials.



                                                5
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 6 of 10




32. Common questions of law include:

           a. Whether Defendants acted in violation of the protestors’ civil rights.

           b. Whether the Defendants committed acts of unnecessary force.

           c. Whether the Defendants committed acts of police brutality.

           d. Whether individuals have suffered harm sufficient to bring their claims in court.

33. The relief sought for the proposed Class is common to all members of that respective Class.

   Plaintiffs seek relief enjoying the police from using such tactics against protestors. They

   additionally seek: (a) an order preventing Defendants from using force against individuals

   solely on the basis they disagree with their political views concerning police tactics, (b) an

   order prohibiting the “corral and combat” strategy, and (c) monetary relief for past injuries.

34. Typicality: The claims of Plaintiff are typical of the claims of the Class as Plaintiff and all

   members have suffered and will continue to suffer harm from the complained of tactics of the

   Minneapolis police department.

35. Because Plaintiff and the proposed class members challenge the same conduct of Defendants,

   Defendants will likely assert similar defenses against Plaintiff and the proposed Class

   members. Moreover, the answer to whether Defendants’ tactics are unlawful under §1983

   will determine the success of the claims of the named Plaintiff and every other proposed

   Class member. If Plaintiff succeeds in the claim that Defendants have violated §1983, that

   ruling will likewise benefit every other member of the proposed Class.

36. Adequacy: Plaintiff will fairly and adequately represent the interests of the proposed Class

   she seeks to represent.




                                                  6
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 7 of 10




           a. Plaintiff has no interests separate from, or in conflict with, those of the proposed

               Class she seeks to represent and seeks no relief other than the monetary,

               declaratory, and injunctive relief sought on behalf of the entire proposed Class.

37. Rule 23(b)(2): Class action status under Rule 23(b)(2) is appropriate because the Defendants

   have acted or failed and/or refused to act on grounds that generally apply to the proposed

   Class, such that preliminary and final monetary, injunctive, and declaratory relief is

   appropriate and necessary with respect to each member of the Class. Specifically, pursuant

   to §1983, the Defendants have systematically deprived individuals of their constitutional

   rights, privileges and immunities. The acts and omissions of Defendants are generally

   applicable the proposed Class.

38. Accordingly, (a) a declaration that Defendants have infringed on the first amendment rights

   of members of the class, (b) an injunction prohibiting Defendants from continuing such

   behavior, and (c) monetary relief for all individuals harmed by Defendants’ illegal actions to

   date, would benefit every member of each of the proposed Class.

39. Rule 23(g): Plaintiff respectfully requests that the undersigned be appointed as Class

   Counsel. Counsel is well suited to represent the class as counsel has extensive experience

   representing individuals in matters involving civil rights in federal court and has ample

   knowledge of the relevant statutory law. Counsel has previously litigated matters against

   various arms of the state and negotiated settlements correcting illegal behaviors with various

   municipalities. Counsel has the resources, expertise, and experience to prosecute this action.




                                                 7
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 8 of 10




                                            COUNT I
                                   Violation of 42 U.S.C. §1983
                                     (Against all Defendants)
                                (On behalf of Plaintiff and the Class)


40. Plaintiff realleges the above allegations as if hereinafter set forth in full and further states and

    alleges as follows:

41. This claim arises under Title 42 of the United States Code (Civil Rights Act of 1964, as

    amended), including but not limited to §1983.

42. Defendants acted alone and/or together (2 or more in concert), and one or more of them

    committed some act in furtherance of the conspiracy to violate Plaintiff’s rights and those of the

    Class as peaceful protestors (and Plaintiff and proposed class members were damaged).

43. Defendants deprived Plaintiff of her rights, privileges, and immunities secured by the United

    States Constitution, and specifically the Fourteenth Amendment to the United States

    Constitution, in conjunction with other rights, including but not limited to the following clearly

    established rights:

         a.      Excessive force. There was no basis for John Doe 1 to use force and/ or the force
                 used was excessive. The City of Minneapolis is liable under a Monell theory,
                 including but not limited to the fact that civilians have made numerous
                 complaints against such use of force, including complaints about the use of tear
                 gas during times of the pandemic. Policymakers were on notice of the potential
                 harm that the Minneapolis police present to members of the community
                 (specially members of the black community), and one or more complaints has
                 been received, yet the city City of Minneapolis/Police Department failed to
                 prevent John Doe 1 from injuring civilians.
         b.      Retaliation.
                      i. John Doe 1 retaliated against Williams and other protestors for protesting

                                                    8
      CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 9 of 10




                         police tactics when interacting with communities of color, in violation of
                         Williams’ and the rights of the other protestors as established by the First
                         Amendment, Due Process clause/s and/ or equal protection.
                    ii. The tactics used by both John Doe 1 and the other officers involved would
                         chill a person of ordinary firmness, for exercise of First Amendment
                         Rights, without a lawful purpose.
                    iii. The City is liable due to the pattern of retaliatory conduct, and the lack of
                         controls on police conduct to prevent same (failure to have a policy where
                         there should be a policy constitutes a Monell violation).



44. Defendants (and each of them) knew they were violating the federal law and constitutional

   rights of Plaintiff and/ or acted with intent and/ or deliberate indifference to the rights of

   Plaintiff as noted above, or with malice.

45. The Defendants acted under color of law (public officials acting alone and/or conspiring with

   private officials) of a statute, ordinance, regulation, resolution, policy, custom or usage when

   they deprived Plaintiff of his Constitutional rights, privileges, and immunities.

46. As a direct and proximate result of the Defendants' conduct, inaction, policy or customs as set

   forth in more detail above, Plaintiff and other protestors suffered the deprivation of their

   constitutional and/or federal statutory rights and suffered personal injuries, including physical

   injury, humiliation, mental anguish and suffering, and emotional distress.

47. By reason of the foregoing, Plaintiff is entitled to an injunction against Defendants, prohibiting

   them from further harassing, threatening, retaliating, intimidating, or otherwise tampering with

   Williams and other peaceful demonstrators.




                                                  9
     CASE 0:20-cv-01303-DSD-BRT Document 1 Filed 06/02/20 Page 10 of 10




                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief in the form of an injunction against
 Defendants, and each of them, and/ or as follows:
        1.     Judgment in a reasonable amount in excess of $50,000 and including, but not
 limited to, compensatory damages.
        2.     Interest on the aforesaid amounts;

        3.     Awarding to Plaintiff her reasonable attorney fees and costs and disbursements
               incurred herein;

        4.     Issuing a temporary and/or permanent prohibitory injunction prohibiting
               Defendants, their officers, agents, employees, and successors, from engaging in the
               illegal practices complained of herein.

        5.     For costs of suit incurred herein; and

        6.     For such other and further relief as this Court may deem just and proper.

Dated: May 29, 2020                   Hutton, Madgett, & Klein, PLLC

                                      s/ David J.S. Madgett
                                      David J.S. Madgett (#0390494)
                                      1161 E Wayzata Blvd, Suite 314
                                      Wayzata, MN 55391
                                      (612) 470-6529
                                      dmadgett@madgettlaw.com

                                      ATTORNEYS FOR PLAINTIFF




                                               10
